Exhibit 10.1


IDAGR0315
INVOICE DISCOUNTING AGREEMENT



THIS AGREEMENT AND RBS INVOICE FINANCE LIMITED’S INVOICE DISCOUNTING TERMS AND
PRICING TARIFF TOGETHER FORM AN IMPORTANT CONTRACT. YOU SHOULD TAKE LEGAL ADVICE
BEFORE SIGNING.
Date:    29/7/16
Client:    CARTESIAN LIMITED
RBSIF:    RBS Invoice Finance Limited of Smith House, PO Box 50 Elmwood Avenue,
    Feltham, Middlesex, TW13 7QD
RBSIF’s Invoice Discounting Terms, Approved Territories List and Pricing Tariff
form part of this Agreement and are available to be read and printed online. To
access the Terms, Approved Territories List and Pricing Tariff go to
www.rbsif.co.uk/terms and enter IDTRMS0315. Alternatively, a copy can be
obtained from the Client’s Business Development Manager.
1.Facility features
A Confidential debt purchase facility to provide the Client with working
capital.
2.1    Commercial Details
Approved Currencies:
Sterling
Base Funding Limit:
(Until replaced by specific Funding Limits) 10% of Outstanding Notified Debts
Concentration Percentage:
60% of all Outstanding Notified Debts
Debt Turn Target:
65 days
Funding Period:
UK Debts: 90 days from end of month of invoice
Law:
English law governs this Agreement
Minimum Period:
12 months starting on the Commencement Date
Monthly Returns Due Date:
15th day of each month
Notice Period:
6 months
Prepayment Percentage:
UK Debts: 50%
Prepayment Review Level:
£3,000,000








--------------------------------------------------------------------------------

Exhibit 10.1


2.2    Pricing
Arrangement Fee:
£1,000 + VAT
Discount Margin:
UK Debts: 1.750%
Renewal Fee:
£1,000
Service Charge:
UK Debts:
Fixed charge of £833 per month
Recoveries Management Fee:
5% of the debit balance on the Memorandum Discounting Statement at close of
business on the date of the Termination Event.



3    Conditions precedent
The Client will at the Client’s expense prior to the Commencement Date deliver
to RBSIF in a form satisfactory to RBSIF:
3.1
This Invoice Discounting Agreement executed by the Client.

3.2
Payment of the Arrangement Fee and any other fees the Client is liable to pay on
the Commencement Date.

3.3
Sight of, and satisfaction with, the monthly management accounts of Cartesian
Limited consisting of a profit & loss account and balance sheet, for the period
ending 31st December 2015 and 31st May 2016 . These accounts can be internally
produced.

3.4
An all Assets Debenture , executed by the Client, the cost of which (£385.00 +
VAT) will be included in the Arrangement Fee.

3.5
A Deed of Priority made with Coutts & Co to allow RBSIF priority over Book Debts
that fail to vest only.

4     Operational conditions
4.1
The following Debts will also be Non-notifiable Debts: Bad and doubtful Debts,
Invoices raised in advance, Retentions or deposits, Stage payments and Debts
subject to legal action.

4.2
The Client’s Debt turn will not exceed 65 days (the Debt Turn Target) at any
time. RBSIF will measure the Debt turn each month and if the Client’s Debt turn
exceeds the Debt Turn Target, RBSIF will reduce the Prepayment Percentage by the
percentage that the actual Debt turn exceeds the Debt Turn Target.

4.3
Within 4 weeks of each financial month end, the Client will deliver to RBSIF the
Client’s monthly management accounts consisting of a profit & loss account and
balance sheet .








--------------------------------------------------------------------------------

Exhibit 10.1


4.4
The Client’s net worth (measured by the issued share capital and retained
profits, less all intangible assets) will not fall below £7.5m in any 12 month
period as evidenced by the Client’s audited accounts. Should the net worth fall
below £7.5m , this will be treated as a material deterioration in the financial
condition of the Client.

4.5
The Client will deliver to RBSIF copies of the Client’s bank statements within 4
weeks of each month end when requested to do so .

5    Power of attorney
The Client, by way of security, irrevocably appoints RBSIF and any transferee to
be the attorney of the Client (with full power of substitution and delegation)
on the Client’s behalf to sign or execute all deeds, instruments and documents,
endorse and/or negotiate all Remittances or pursue, continue, defend or
compromise any proceedings or claims and settle any indebtedness as may be
required by RBSIF to perfect RBSIF’s title to, or obtain payment of, any Debt
and to secure the performance of any obligation of the Client to RBSIF or to any
Customer.
6    Client particulars
6.1
Registered number:    03230513

6.2
Registered office address:    DESCARTES HOUSE, 8 GATE STREET, LONDON,     WC2A
3HP

6.3
Nature of business:    Specialist Global Communications Consultants to the
    Technology and Digital Media sectors

6.4
Payment Terms:    UK Debts: 30 days after invoice date












--------------------------------------------------------------------------------


Exhibit 10.1


The Client accepts the debt purchase facility in accordance with the Agreement
and the Invoice Discounting Terms and Pricing Tariff.


Executed and delivered as a deed by CARTESIAN LIMITED,  
the Client, acting by a director and its secretary or two directors, or a
director  
in the presence of a witness
/s/ Dermod Ranaghan
Director
DERMOD RANAGHAN
Print Full Name (BLOCK CAPITALS)
 




 
Director/Secretary
 




 
Print Full Name (BLOCK CAPITALS)
 


/s/ Angela Murphy
Where only one Director signs,
a witness is required
Witness’ Signature
 
ANGELA MURPHY
 
Print Witness’ Full Name (BLOCK CAPITALS)
 




 
Address
 
 



Signed for and on behalf of
RBS Invoice Finance Limited




/s/ R Hammond    

Authorised Signatory







--------------------------------------------------------------------------------

Exhibit 10.1




IDTRMS0315
INVOICE DISCOUNTING TERMS



These terms apply to invoice discounting facilities provided by RBS Invoice
Finance Limited. They form part of the Agreement made by the Client with RBSIF,
which refers to them.
Definitions
Applicable Rate: For sterling, National Westminster Bank Plc base rate from time
to time and for other Approved Currencies, RBSIF’s cost of funds from time to
time.
Approved Debt: (Credit Protection only) An undisputed Debt within a Credit Limit
in respect of which all warranties and undertakings have been complied with.
Approved Territory: A country which is in the Approved Territories List.
Associate: Has the meaning given to it in section 1152 Companies Act 2006 and
section 184 Consumer Credit Act 1974.
Availability: The maximum aggregate amount available to be paid by RBSIF to the
Client at any time as shown on FacFlow, being no greater than the Prepayment
Review Level.
Breakage Costs: If the Agreement ends before the expiry of the Minimum Period,
the balance of the minimum amount of the Service Charge that is payable during
the Minimum Period; and if the Client does not give written notice of at least
the Notice Period, the higher of (i) the minimum amount of the Service Charge
which would have been payable during the Notice Period; and (ii) for each month
or part of a month that the notice is less than the Notice Period, the monthly
average Service Charge debited to the Client’s account in the 6 months before
the agreed Termination Date or the relevant Termination Event.
Cash Collection Target: The amount which RBSIF will tell the Client on the first
banking day of each month by FacFlow or other means is the minimum value of
Remittances that must be collected by the Client during the period from the
first to the last banking days of the relevant month.
Commencement Date: The date of the first Prepayment.
Concentration Percentage: The maximum value of all Outstanding Notified Debts
due by a Customer expressed as a percentage of all Outstanding Notified Debts.
Credit Limit: (Credit Protection only) The maximum aggregate value of Notified
Debts owed by a Customer for which RBSIF is prepared to accept the Credit Risk.
Credit Risk: (Credit Protection only) The risk of loss arising from the failure
of a Customer to pay an Approved Debt as a result of (i) the appointment of an
administrator or a liquidator, receiver, trustee in bankruptcy or judicial
factor to the Customer; (ii) the approval of a composition,







--------------------------------------------------------------------------------

Exhibit 10.1


assignment or arrangement with or the granting of a trust deed for creditors of
the Customer (Credit Risk Events); or (iii) other circumstances which RBSIF
determines will prevent the collection of an Approved Debt as a result of the
Customer becoming Insolvent.
Customer: A debtor of the Client under a Sale Contract.
Customer Concentration Percentage: The maximum value of all Outstanding Notified
UK or Export Debts due by a Customer expressed as a percentage of all
Outstanding Notified UK or Export Debts.
Debt: Any monetary claim on or obligation of a Customer under a Sale Contract
(including any applicable tax or duty) present, future or contingent together
with all Related Rights.
Dilutions: All credit notes, debit notes, discounts, write-offs, deductions,
retentions, set-off, withholding or other adjustments applicable to Notified
Debts which reduce the Notified Value.
Discounting Charge: The charge for RBSIF making Prepayments to the Client which
is deducted from the purchase price of Debts, and calculated daily by applying
the Discount Margin plus the Applicable Rate to the balance on the Memorandum
Discounting Statement.
Discretionary Limit: An initial Credit Limit until a specific Credit Limit is
established for a Customer.
Due Date: The date on which a Debt becomes payable in accordance with the
Client’s Payment Terms.
Export Concentration Percentage: The maximum value of all Outstanding Export
Debts expressed as a percentage of all Outstanding Notified Debts.
Export Debt: A Debt evidenced by an invoice addressed to a Customer outside the
UK.
Finance Documents: The Agreement, these Terms, the Security Documents and any
other agreement or ancillary documentation entered into between the Client and
RBSIF.
Funding Limit: A monetary limit set by RBSIF to determine the extent to which
RBSIF will make Prepayments in relation to a Customer.
Guarantor: Any person who has given a guarantee and/or indemnity of the
Liabilities and Guarantee means either of these.
Ineligible Debt: A Debt (i) in respect of which the Client is in breach of any
warranty or undertaking given to RBSIF; (ii) (excluding Approved Debts) which
remains Outstanding at the expiry of the Funding Period; (iii) due by a Customer
for which no Funding Limit has been established or which is in excess of a
Funding Limit; (iv) owing by a Customer in excess of the Concentration
Percentage, Customer Concentration Percentage or Export Concentration
Percentage; (v) due by an Insolvent Customer (except where a Credit Limit
applies); (vi) in respect of which the Client requests RBSIF







--------------------------------------------------------------------------------

Exhibit 10.1


not to issue or continue legal proceedings for its recovery; (vii) which is a
Non-notifiable Debt; or other Debts as RBSIF may specify.
Initial Debt: A Debt Outstanding on the Commencement Date.
Insolvency Proceedings: In relation to any person (i) the exercise of any
distress, execution, injunction, sequestration, attachment or other legal
process against assets; (ii) any proposal or convening of a meeting with a view
to a composition, assignment or arrangement with or the granting of a trust deed
for creditors; (iii) the convening of a meeting for the purpose of considering
or passing of any resolution for winding-up or administration; (iv) the service
of a notice of intention to appoint or the appointment of an administrator or a
receiver; (v) the service of a statutory demand; (vi) the presentation of a
petition for the administration, winding-up or bankruptcy; (vii) the making of
an order for winding-up or administration or the appointment of a provisional
liquidator or judicial factor; or (viii) the taking of steps towards or the
coming into force of a statutory moratorium.
Insolvent: In relation to any person (i) the inability to pay debts as they fall
due; (ii) intending or actually ceasing to trade; or (iii) if there are any
Insolvency Proceedings.
Liabilities: Any sum (present, contingent or future) payable by the Client to
RBSIF whether or not under the Agreement and any losses, costs and expenses
(including legal expenses on a full indemnity basis).
Limit: Any limit, percentage, value or threshold detailed in a Finance Document.
Memorandum Discounting Statement: The account(s) operated by RBSIF to calculate
Discounting Charges and to record transactions in each Approved Currency and the
Client’s liability to RBSIF under the Agreement.
Nominated Account: The bank account(s) nominated and operated by RBSIF into
which the Client must pay and procure that Customers pay Remittances.
Non-notifiable Debt: A Debt assigned to RBSIF which (i) is due by an Associate;
(ii) is due by a Customer to whom the Client is or may be indebted; (iii)
relates to goods supplied on sale or return or similar terms; (iv) arises under
a Sale Contract made with a private individual or regulated by the Consumer
Credit Act 1974; (v) requires immediate payment on delivery; (vi) is to be
discharged wholly or in part by a letter of credit or payment against documents;
(vii) is due in a currency other than an Approved Currency; (viii) is due by a
Customer based outside an Approved Territory; (ix) arises from the sale of
capital or fixed assets; (x) is due by a Customer who is a Sanctioned Entity;
(xi) is a cash, credit card or pro-forma transaction; or (xii) other Debts as
RBSIF may specify.
Notification, Notify and Notified: The method using RBSIF’s printed form,
FacFlow or other means by which the Client advises RBSIF of the creation of
Debts and of Dilutions.
Notified Value: The value of each Notified Debt as represented in a Notification
including any applicable tax or duty and before deducting any Dilutions.







--------------------------------------------------------------------------------

Exhibit 10.1


Outstanding: The amount of a Notified Debt which is wholly or partly unpaid and
has not been reassigned by RBSIF to the Client.
Prepayment: A payment by RBSIF to the Client on account of the purchase price of
a Debt not exceeding the Prepayment Percentage of the Notified Value.
Recourse: RBSIF’s right to require the Client to repurchase a Debt or Debts.
Related Rights: Any rights in relation to a Debt or Sale Contract including (i)
the Client’s rights as an unpaid seller; (ii) documents of title to goods; (iii)
the benefit of all insurances; (iv) all Remittances, Security, bonds, guarantees
and indemnities; (v) all accounting records; (vi) the ownership of all Returned
Goods; and (vii) interest.
Remittances: Cash, cheques, bills of exchange, negotiable and non-negotiable
instruments, letters of credit, orders, drafts, promissory notes, electronic
payments and any other form of payment received by RBSIF, the Client or the
Client’s agents in payment of a Debt including monies recovered under any credit
insurance policy, a refund of the VAT element of the Debt or a dividend payable
in respect of the Debt.
Repurchase Price: In relation to an Outstanding Debt, the Prepayment less the
value of any Remittance received and, in relation to all Outstanding Debts, the
balance on the Memorandum Discounting Statement.
Reserve: An adjustment to cover Dilutions and/or Liabilities.
Returned Goods: Goods relating to a Debt which are rejected by a Customer.
Sale Contract: A contract between the Client and another person for the sale or
hire of goods or the provision of services or work done and materials supplied.
Sanctioned Entity: Any person who is domiciled in a Sanctioned Territory or has
been designated as a sanctions target or who is owned or controlled by or acting
on behalf of a Sanctioned Entity.
Sanctioned Territory: Any country which is subject to a financial sanctions
regime or has been designated as a sanctions target by the European Union, the
UK or the United States of America.
Scottish Debts: Debts owed by Customers based in Scotland or arising under Sale
Contracts governed by Scots law.
Security: Any mortgage, charge, trust, option, security assignment, standard
security, assignation in security, pledge, hypothecation, lien, retention of
title, set-off right, tracing right or any other security interest in favour of
any person.
Security Documents: Any Guarantee or Security in favour of RBSIF.
Termination Date: The date on which the Agreement is validly terminated.







--------------------------------------------------------------------------------

Exhibit 10.1


Termination Event: Any event listed as a Termination Event in these Terms.
UK: The United Kingdom of Great Britain and Northern Ireland and the Channel
Islands and the Isle of Man.
Unapproved Debt: (Credit Protection only) Any Debt which is due by a Customer
for whom no Credit Limit is established or whose Credit Limit is withdrawn.
1    Period of the Agreement
The Agreement begins on the Commencement Date and continues for the Minimum
Period and then until terminated by either party giving written notice at any
time of not less than the Notice Period.
2    Assignment
2.1
The Agreement will apply to all Debts due by Customers.

2.2
The Client assigns to RBSIF with full title guarantee every Initial Debt and all
Debts created after the Commencement Date. Each Debt created after the
Commencement Date will vest absolutely in RBSIF automatically on its creation
and will be specifically assigned to RBSIF by the relevant Notification.

2.3
RBSIF is not obliged to reassign a Debt to the Client.

3    Notifications
3.1
The Client will Notify all Initial Debts on the Commencement Date and, after the
Commencement Date, will Notify Debts at least once every seven days or as
otherwise agreed with RBSIF.

3.2
Non-notifiable Debts will not be Notified to RBSIF unless RBSIF tells the Client
to do so.

3.3
Debts expressed in different Approved Currencies must be Notified separately.

3.4
RBSIF may change the Approved Currencies or Approved Territories but the removal
of a currency or territory will not affect Debts Notified to RBSIF before notice
of the change.

3.5
If a Customer is entitled to a credit note the Client will issue and Notify it
to RBSIF immediately

4    FacFlow
4.1
FacFlow is RBSIF’s electronic data transmission system. RBSIF grants the Client
a non-transferable licence to use FacFlow. FacFlow, and all its content
(including software), is








--------------------------------------------------------------------------------

Exhibit 10.1


the property of RBSIF and its suppliers and is protected by copyright and other
intellectual property rights.
4.2
The Client will use FacFlow for the purposes of the Agreement in accordance with
procedures RBSIF provides to the Client from time to time and will keep secret
and confidential all user identification and passwords and prevent access to
FacFlow by unauthorised persons.

4.3
The Client will ensure that each FacFlow transmission is correct and complete
and sent only by persons authorised by the Client.

4.4
The Client will notify RBSIF immediately if it knows or suspects that a FacFlow
transmission is defective or corrupted.

4.5
RBSIF will maintain a record of FacFlow transmissions which will, in the absence
of obvious error, be conclusive evidence of the content and times of FacFlow
transmissions.

4.6
RBSIF may suspend or withdraw the use of FacFlow by the Client without notice.

4.7
RBSIF does not guarantee that the information communicated by FacFlow is
accurate or correct or that FacFlow transmissions will be transmitted without
delays, errors or loss of information.

4.8
The Client will pay a licence fee for using FacFlow and charges for updates and
training as RBSIF advises the Client from time to time.

5    Purchase Price
5.1
If the Client does not have Credit Protection, the purchase price of each Debt
is the amount received by RBSIF in discharge of the Debt less Dilutions, accrued
Discounting Charge, accrued Service Charge and other deductions permitted by the
Agreement.

5.2
If the Client has Credit Protection, provided the Outstanding Approved Debt
exceeds the Threshold, the purchase price of an Approved Debt for which no
Remittance is received is calculated by deducting an amount equivalent to the
Recourse Percentage from the aggregate value of the Outstanding Approved Debt
less the VAT element of the Debt and First Loss.

5.3
RBSIF will, on request from the Client, pay the purchase price, after deduction
of any Prepayment and subject to Availability, in any Approved Currency.








--------------------------------------------------------------------------------

Exhibit 10.1


6    Accounts
RBSIF will operate the Memorandum Discounting Statement and any other accounts
as RBSIF considers appropriate and will provide monthly statements to the
Client. Certificates signed by an official of RBSIF as to the cause, existence
and amount of Liabilities are conclusive except in the case of obvious error or
on any question of law.
7    Funding
7.1
RBSIF will set a Base Funding Limit which applies to all Customers and/or may
set, decline or withdraw a Funding Limit for one or more Customers.

7.2
RBSIF will determine Availability and which Debts are Ineligible Debts.
Following a request from the Client, RBSIF will make Prepayments subject to
Availability and Limits.

7.3
RBSIF may apply Reserves for Liabilities and is entitled to designate Debts as
Ineligible Debts which will reduce Availability. Ineligible Debts are not
eligible for funding. The Reserves and Notified Value of Ineligible Debts will
be deducted from the Notified Value of Outstanding Debts when RBSIF calculates
Availability.

7.4
RBSIF may pay the Client in excess of Availability but if Availability is
exceeded without RBSIF’s consent, the Client must immediately repay to RBSIF on
demand any amount in excess of Availability.

8    Fees and charges
8.1
The Client will pay the fees and charges (plus VAT if applicable) detailed in
the Agreement and the Pricing Tariff.

8.2
The Arrangement Fee is payable on or around the Commencement Date and the
Renewal Fee on or around each anniversary of the Commencement Date.

8.3
The Client will pay all bank charges incurred by RBSIF in the negotiation or
collection of Remittances and in making payments by CHAPS.

8.4
The Client will pay to RBSIF on demand all costs and expenses incurred by RBSIF
in connection with:

8.4.1
the negotiation, preparation, execution and perfection of the Finance Documents
and any related documents;

8.4.2
any amendment, extension, waiver, consent or suspension of rights relating to a
Finance Document or any related document;

8.4.3
enforcing or preserving any rights under any Finance Document.








--------------------------------------------------------------------------------

Exhibit 10.1


9    Service Charge
9.1
RBSIF will provide services to the Client including FacFlow and assisting with
the reconciliation of the Client’s sales ledger with RBSIF’s records. If the
Service Charge is a percentage of the Notified Value, it is payable on the last
banking day of each month. If the Service Charge is fixed, it is payable on the
last banking day of each period specified in the Agreement.

9.2
If the Service Charge is fixed, the Service Charge will be reviewed on 1 January
of each year (Review Date). The Service Charge for the following year will be
the greater of (i) the Service Charge payable immediately before the Review
Date; or (ii) the indexed Service Charge calculated pursuant to clause 9.3.

9.3
The indexed Service Charge will be determined by multiplying the Service Charge
payable immediately before the Review Date by the annual change percentage in
the all items index (specified in table RP04) of the Retail Prices Index (or any
official index replacing it) (RPI) during the 12 months preceding the Review
Date.

9.4
RBSIF will give notice of the indexed Service Charge in the month following the
Review Date.

9.5
If there is any change to the methods used to compile the RPI, the calculation
of the indexed Service Charge will be made taking into account the effect of the
change.

10    Discounting Charge
10.1
The Discounting Charge will be debited daily to the Memorandum Discounting
Statement.

10.2
Prepayments will be debited to the Memorandum Discounting Statement on the
banking day on which the Client requests a Prepayment. RBSIF will credit the
value of any Remittance to the Memorandum Discounting Statement:

10.2.4
in relation to Remittances paid in cleared funds by electronic means into the
Nominated Account, on the banking day that RBSIF is told by its bank that the
Remittance has been received provided that the communication from its bank is
received by RBSIF before 5pm on that day and if received later, on the next
banking day; and

10.2.5
in relation to other Remittances, two banking days after the Remittance is paid
into the Nominated Account, subject to clearance of the Remittance and provided
the Client within this period either sends to RBSIF a FacFlow transmission
confirming details of the payment or RBSIF receives a paying-in slip stamped by
the Client’s bank or a bank approved by RBSIF. If received later, the value of
the Remittance will be credited on the date of receipt of the FacFlow
transmission or paying-in slip.








--------------------------------------------------------------------------------

Exhibit 10.1


10.3
If the Memorandum Discounting Statement is in sterling, the Discounting Charge
will be calculated on a year of 365 days and if in any other Approved Currency,
on a year of 360 days.

10.4
If there is a change of law or regulation which increases the cost to RBSIF of
providing funding, RBSIF may apply a commensurate increase to the Discounting
Charge. The Client will pay the revised Discounting Charge with effect from 7
days after RBSIF gives notice.

11    Payments and set-off
11.1
All payments to RBSIF must be made without set-off and without any deduction on
account of any tax duty or other charge, unless a deduction is required by law.
If a deduction is required by law, the Client will increase the payment so that
RBSIF receives the amount due to it before the deduction.

11.2
RBSIF may set off any Liabilities against any amount owing by RBSIF to the
Client. RBSIF may exercise this right, without prior notice, both before and
after demand, and to do so may convert any amount in a different currency to
sterling.

11.3
RBSIF may at any time make payment to the Client of any credit balance on the
Memorandum Discounting Statement.

12    Approved Currencies
12.1
If RBSIF agrees to make a payment to the Client in a different Approved Currency
from that in which the Debt is invoiced, RBSIF will calculate the Prepayment on
the banking day RBSIF makes the Prepayment and the purchase price on the banking
day on which RBSIF credits the purchase price to the Memorandum Discounting
Statement. The Client will pay or receive the benefit of any difference arising
from exchange rate fluctuations.

12.2
RBSIF will use its bank’s prevailing market rate of exchange at the relevant
time to:

12.2.1
convert an amount from one currency to another;

12.2.2
calculate in one currency the equivalent of an amount in another currency.

13    Collection of Debts
13.1
RBSIF appoints the Client as its agent to collect Debts and enforce Related
Rights only. The Client will be responsible for all costs incurred in the
collection of Debts and enforcement of Related Rights.

13.2
If the Client has a disclosed facility all communications relating to the
collection of Debts must state that the Client is the authorised collection
agent of RBSIF.

13.3
The Client will maintain its own sales ledgers.








--------------------------------------------------------------------------------

Exhibit 10.1


13.4
The Client will conduct its duties as RBSIF’s agent efficiently and in good
faith.

13.5
The Client will not bind RBSIF to any commitment without RBSIF’s prior written
consent.

13.6
The Client must provide to RBSIF by the Monthly Returns Due Date:

13.6.1
an aged analysis of Debts Outstanding at the end of the previous month;

13.6.2
details of all Debts that are disputed or are subject to litigation;

13.6.3
a sales ledger control in RBSIF’s standard format reconciled to the aged
analysis of Outstanding Debts;

13.6.4
any other information RBSIF may request.

13.7
RBSIF will measure the debt turn at close of business on the last banking day of
each month. If the Client’s debt turn exceeds the Debt Turn Target, RBSIF will
reduce the Prepayment Percentage by the percentage that the actual debt turn
exceeds the Debt Turn Target unless the Cash Collection Target for the same
month is met or exceeded.

13.8
RBSIF may cancel the agency by notice to the Client at any time.

13.9
If RBSIF cancels the agency:

13.9.1
only RBSIF is entitled to collect Debts and the Client will assist RBSIF and
indemnify RBSIF against all costs incurred in the collection of Debts;

13.9.2
the Client must tell each Customer of the assignment of Debts to RBSIF on all
documents in a format and at such times as RBSIF tells the Client;

13.9.3
the Client must provide to RBSIF immediately a current sales ledger.

13.10
The Client must ensure that Customers pay all Remittances to RBSIF or to the
relevant Nominated Account.

13.11
If a Remittance is paid into an account held by The Royal Bank of Scotland Plc
or National Westminster Bank Plc other than the Nominated Account, these Banks
are authorised by the Client to transfer the Remittance to the Nominated
Account.

13.12
The Client will retain copies of cheques and Remittance advices received from
Customers when paying Debts and make these available to RBSIF on request.

13.13
RBSIF may permit a Customer further time to pay a Debt and/or may accept payment
of a sum less than the Notified Value.

13.14
RBSIF may repay to a Customer any credit balance due to the Customer.








--------------------------------------------------------------------------------

Exhibit 10.1


13.15
The Client consents to the appointment of Premier Audit Company Limited as agent
of RBSIF to verify the value of Debts in the Client’s name.

14    Trusts
14.1
All Remittances are the property of RBSIF. Immediately on receiving a Remittance
the Client must deliver the original Remittance to RBSIF or pay it into the
Nominated Account.

14.2
Before delivery of a Remittance to RBSIF, the Client will hold it on trust for
RBSIF and separate from the Client’s own monies.

14.3
Non-notifiable Debts are assigned to RBSIF but until RBSIF tells the Client,
clauses 14.1 and 14.2 will not apply to Remittances tendered solely in payment
of Non-notifiable Debts.

14.4
If any Debt and its Related Rights are not transferred to RBSIF by the
Agreement, the Client will hold the Debt and its Related Rights on trust for
RBSIF.

15    Warranties
15.1
The inclusion of a Debt in a Notification is a representation by the Client to
RBSIF that:

15.1.1
the Sale Contract has been completely performed and the Debt is an undisputed
and enforceable payment obligation of the relevant Customer;

15.1.2
the Debt is owned by the Client and not subject to Security;

15.1.3
the Debt has not been previously Notified to RBSIF;

15.1.4
the Debt is not a Non-notifiable Debt;

15.1.5
the relevant Customer is not Insolvent;

15.1.6
the Debt is payable in an Approved Currency without retention, set-off,
deduction or counterclaim (other than the Settlement Discount);

15.1.7
the Debt is payable under a Sale Contract governed by English or Scots law and
is freely assignable;

15.1.8
the correct details of the Customer and purchase order number appear on
documents evidencing the Debt;

15.1.9
all details contained in the Notification are correct and complete.

15.2
The Client warrants that it has disclosed and will disclose to RBSIF every fact
which might influence RBSIF’s decision to enter into or continue the Agreement,
purchase a Debt or to accept any person as a Guarantor.








--------------------------------------------------------------------------------

Exhibit 10.1


16    Undertakings
The Client will:
16.1
not dispose of any asset except an asset which is not subject to a fixed charge
to RBSIF and which is disposed of in the ordinary course of business;

16.2
not change the nature of the Client’s business without RBSIF’s prior written
consent;

16.3
not borrow from or grant any Security or guarantee to anyone except RBSIF or
enter into any other agreement for the financing of its book debts without the
prior written consent of RBSIF;

16.4
grant Security to RBSIF over its assets, or procure the granting of Security to
RBSIF over the assets of another person as RBSIF may require, if there is a
material decrease in the value of Security held by RBSIF and/or the anticipated
amount recoverable in respect of Outstanding Debts;

16.5
not send any credit note to any Customer identified by RBSIF;

16.6
not cancel or vary any Sale Contract or change the Payment Terms or Settlement
Discount without the consent of RBSIF;

16.7
comply with any request of RBSIF intended to preserve RBSIF’s interest in Debts
and/or mitigate any Liabilities owed to RBSIF, including signing any additional
documents;

16.8
inform RBSIF immediately the Client is aware of:

16.8.1
an Associate entering into an agreement for the financing of book debts;

16.8.2
a dispute with a Customer or any change in a Customer’s status, address or
creditworthiness;

16.8.3
a Customer being entitled to set off against a Debt any sum owed by the Client
to the Customer;

16.8.4
any change in the management or ownership of the Client or any Guarantor;

16.8.5
the Client, a Guarantor, an Associate or a Customer becoming Insolvent;

16.9
on RBSIF’s request, provide evidence of the performance of any Sale Contract;

16.10
maintain full accounting records and provide them to RBSIF on request;

16.11
permit any employee or agent of RBSIF access to any business premises of the
Client to inspect goods, Returned Goods or Sale Contracts and to read, remove or
copy the Client’s accounting records;








--------------------------------------------------------------------------------

Exhibit 10.1


16.12
maintain and comply with the terms of the Client’s credit insurance policy,
ensure that RBSIF is co-insured and/or first loss payee, pay all premiums when
due and immediately inform RBSIF if the policy lapses or is varied or cancelled;

16.13
provide RBSIF, within ten months of each accounting reference period, a full set
of financial statements, which must be audited unless otherwise agreed by RBSIF,
for that period;

16.14
prepare all financial information and accounting records relating to the
Client’s business consistently and in accordance with generally accepted
accounting standards and provide further information regarding the Client’s
financial condition as RBSIF may request;

16.15
prepare at least once every week a reconciliation of the Client’s bank and
building society statements to identify any Remittances that have been paid
direct to the Client and provide a copy of each reconciliation to RBSIF on
request;

16.16
ensure that it complies with the Data Protection Act 1998 when transferring
information to RBSIF;

16.17
adhere to any procedures relating to the Agreement required by RBSIF;

16.18
(if the Client is a limited liability partnership) not repay any capital or loan
provided by its members without the prior written consent of RBSIF;

16.19
not pay to RBSIF any Debt from its own monies (except to pay to RBSIF a
Remittance which has been paid direct to the Client by a Customer) or through an
Associate (unless the Debt is due by the Associate) without the prior written
consent of RBSIF;

16.14
comply with all applicable laws and regulations;

16.21
provide all documents and information required by RBSIF to comply with its
client account opening and anti-money laundering policies and procedures;

16.22
not have any involvement or connection directly or indirectly with a Sanctioned
Entity or Sanctioned Territory.

17    Limits
17.1
RBSIF may establish and vary any Limit and may vary the Prepayment Percentage at
any time.

17.2
RBSIF is not obliged to explain its decisions in relation to Limits which are to
be kept confidential.








--------------------------------------------------------------------------------

Exhibit 10.1


18    Credit Protection
18.1
If the Client has Credit Protection, RBSIF will accept the Credit Risk for
Approved Debts where a Credit Limit is established for the relevant Customer.

18.2
RBSIF will not accept the Credit Risk for an Initial Debt, any Non-notifiable
Debt, any Debt that is less than the Threshold, any part of a Debt comprising
the First Loss or the VAT element of the Debt.

18.3
Unless RBSIF tells the Client the Discretionary Limit is not applicable, it will
apply to each Customer, provided that within 12 months prior to the performance
of the Sale Contract the Client has obtained (and will provide copies to RBSIF
on request):

18.3.1
Two trade references or a credit status report from a credit reference agency
approved by RBSIF which justifies the provision of credit to the Customer for
the value of Outstanding Debts due from the Customer at any time (if the
Discretionary Limit is greater than £5,000, the Client will obtain a credit
status report showing that the Customer has a net worth more than 3 times the
credit required and that a pre-tax profit has been achieved in each of the 2
previous financial years);

18.3.2
evidence that the Customer has a landline listed in a current telephone
directory.

18.4
Debts within the Discretionary Limit will not be Approved Debts if:

18.4.4
RBSIF has declined to establish a Credit Limit for the Customer;

18.4.5
the Payment Terms or Settlement Discount are different to those in the
Agreement;

18.4.6
the Client fails to tell RBSIF the full name(s), address, trading style and (if
any) registered number of the Customer;

18.4.7
at any time within the 12 months prior to the Notification of the Debt, the
balance due by the Customer was in excess of the Discretionary Limit;

18.5
The Client will request Credit Limits either using RBSIF’s printed form or by
FacFlow.

18.6
All information provided by the Client to RBSIF must be complete and accurate.

18.7
RBSIF may set, decline or withdraw a Credit Limit which will only be effective
when advised in writing or by FacFlow.

18.8
The Client must immediately tell RBSIF of:

18.8.1
any change to the information originally given to RBSIF in support of an
application for a Credit Limit;








--------------------------------------------------------------------------------

Exhibit 10.1


18.8.2
any financial difficulties experienced by a Customer or the possibility of a
Credit Risk Event;

18.8.3
any other information the Client knows might influence RBSIF’s decision to
maintain a Credit Limit.

18.9
Debts within Credit Limits will be treated as Approved Debts in the order they
are Notified.

18.10
Debts will not be Approved Debts if the Client has agreed to extend the time for
payment of a Debt without RBSIF’s consent.

18.11
RBSIF may withdraw a Credit Limit if the Client does not comply with any
procedure or condition relating to the provision of Credit Protection. Following
the withdrawal of a Credit Limit all Outstanding Approved Debts and all future
Debts of the relevant Customer will become Unapproved Debts.

18.12
If any Debt remains Outstanding 40 days after Due Date, the relevant Credit
Limit will be suspended. RBSIF may lift the suspension if all Debts Outstanding
40 days after Due Date are paid before the Debts are Outstanding more than 60
days after Due Date. All Debts Notified during the suspension period within the
Credit Limit will then become Approved Debts.

18.13
The Client must issue proceedings against the Customer to recover any Approved
Debt before the Debt is Outstanding more than 60 days after Due Date. If an
Approved Debt is Outstanding after that date, the Credit Limit will be withdrawn
automatically and the Client must not deliver further goods or services to the
relevant Customer on any terms (including on a cash or pro-forma basis) without
RBSIF’s prior written consent.

18.14
The Client must provide RBSIF with details of action taken by the Client to
collect all Approved Debts using RBSIF’s printed form, before the Debt is
Outstanding more than 70 days after Due Date.

18.15
If a Credit Risk Event occurs and the Client submits a bad debt write-off
request within 90 days of the Event, RBSIF will credit the purchase price of the
relevant Approved Debt to the Memorandum Discounting Statement if RBSIF is
satisfied that the Approved Debt is undisputed. If RBSIF requires evidence that
an Approved Debt is undisputed, the Client will provide that evidence to RBSIF.

18.16
If RBSIF reassigns an Approved Debt following a Credit Risk Event:

18.16.1 the Client will use best endeavours to recover payment of the Debt
(including any dividend from the estate of the Customer);
18.16.2 RBSIF may complete and lodge in the Client’s name any claim or proof of
Debt in the Insolvency of the Customer;







--------------------------------------------------------------------------------

Exhibit 10.1


18.16.3 the Client will pay to RBSIF any sums (after deduction of VAT) which the
Client recovers in respect of the Approved Debt and the Client will hold those
sums in trust for RBSIF until paid to RBSIF.
18.17
If RBSIF considers that the Client has not satisfactorily conducted its duties
as RBSIF’s collection agent, RBSIF may tell the Client that it will no longer
accept the Credit Risk in respect of any Notified Approved Debts or any Debts
subsequently Notified.

19    Partnership and sole trader Clients
19.1
Agreement with or notice to or from one partner binds all partners.

19.2
The partners of a partnership Client have joint and several liability.

19.3
The Client must immediately inform RBSIF in writing of any partner ceasing to be
a partner.

19.4
If a sole trader Client enters into partnership or if a new partner joins a
partnership or in either case there is a change of trading style, change of
domicile outside the UK, or transfer of assets to a third party, the Client will
immediately inform RBSIF and at the Client’s expense sign any documentation
RBSIF may require.

20    Scottish Debts
If the Client assigns Scottish Debts to RBSIF:
20.1
Clause 2.2 of these Terms will apply to all Scottish Debts and will be amended
so that the words “...(and an absolute warranty in relation to Scottish
Debts)...” are inserted after the words “...with full title guarantee...”.

20.2
The Client is constituted a trustee for RBSIF to hold all Scottish Debts and
their Related Rights in trust for RBSIF until:

20.2.8
RBSIF receives payment in full for the Scottish Debts or RBSIF completes its
title to the Scottish Debts and Related Rights;

20.2.9
RBSIF receives payment of other money or property relating to the Scottish Debts
or completes title to that property.

20.3
RBSIF acknowledges intimation of the creation of the trust described above. If
requested by RBSIF the Client will at its own expense give notice to any person
of the trust and that any payment is to be made to RBSIF.

20.4
RBSIF may at any time require the Client, as trustee, or any other person who
may have become trustee, to transfer to RBSIF absolutely the whole or any part
of the property of the trust and to perform any other acts as RBSIF considers
necessary to protect RBSIF’s interests.








--------------------------------------------------------------------------------

Exhibit 10.1


21    Termination Events
RBSIF may immediately terminate the Agreement on or following:
21.1
a breach of a Finance Document or an agreement between RBSIF and an Associate;

21.2
the Client’s or a Guarantor’s repayment obligation to a third party being
declared due prior to its stated maturity date or if the Client or Guarantor
does not pay it when due;

21.3
a material deterioration in the financial condition of the Client or a
Guarantor;

21.4
the Client, Associate or Guarantor becoming Insolvent;

21.5
the service of a notice to discontinue a Guarantee or the death of a Guarantor;

21.6
the termination of a waiver, consent or priority arrangement in favour of RBSIF;

21.7
a change in the Client’s directors, partners, ownership or control without
RBSIF’s consent;

21.8
a change of the Client’s or Guarantor’s domicile to a country outside the UK;

21.9
a sole trader Client’s death or retirement or entry into partnership or change
of trading style;

21.10
a new partner joining a partnership Client, a partner dying or ceasing to be a
partner, or the partnership’s dissolution or change of trading style;

21.11
the commission by the Client of any offence of money laundering or any
transaction giving RBSIF grounds to suspect that the Client is engaged in money
laundering;

21.12
the disqualification of any director of the Client from acting as a director;

21.13
any procedure being used against the Client to attach or take possession of any
of the assets of the Client;

21.14
any additional Termination Event specified in the Agreement;

21.15
any circumstances which make it unlawful in any jurisdiction for RBSIF to
perform the Agreement;

21.16
any Security Document ceasing to be legal and enforceable or a party to it
alleging that it is ineffective;

21.17
any other circumstances occurring which cause RBSIF to believe that the Client’s
obligations to RBSIF will not be met.








--------------------------------------------------------------------------------

Exhibit 10.1


22    Consequences of a Termination Event
22.1
On or following a Termination Event RBSIF may:

22.1.1
increase the Discounting Charge by up to 2 percentage points;

22.1.2
reduce the Prepayment Percentage to a lower percentage or zero;

22.1.3
withdraw any Limit without notice and/or designate Debts as Unapproved Debts
and/or Ineligible Debts;

22.1.4
demand immediate repayment of Prepayments relating to Outstanding Debts;

22.1.5
apply a Reserve against Availability to cover Liabilities;

22.1.6
consolidate the balances on all accounts of the Client and demand payment of any
Liabilities after the consolidation of the balances;

22.1.7
exercise Recourse in respect of all or any Outstanding Debts;

22.1.8
delay paying any sum due to the Client to allow for clearance of Remittances;

22.1.9
cancel the agency to collect Debts and remind Customers of RBSIF’s ownership of
the Debts;

22.1.10 send to any Customer notice of the assignment of Debts to RBSIF;
22.1.11
enforce the Security Documents;

22.1.12 terminate the Agreement immediately by notice to the Client.
22.2
On the Termination Date:

22.2.6
all Outstanding Debts are subject to Recourse;

22.2.7
all Limits are withdrawn;

22.2.8
the Client must pay all Liabilities and must not cancel notices of assignment to
Customers or collect any Debts until it has paid the Liabilities and RBSIF
confirms that all Outstanding Debts have been reassigned;

22.2.9
the licence to use FacFlow will terminate.

22.3
As soon as practicable following the Termination Date, RBSIF will pay the Client
any credit balance on the Memorandum Discounting Statement








--------------------------------------------------------------------------------

Exhibit 10.1


23    Fees payable following Termination or a Termination Event
23.1
If the Client wishes to terminate the Agreement within the Minimum Period and/or
by giving less notice than the Notice Period, RBSIF may agree to terminate the
Agreement subject to terms acceptable to RBSIF including payment of Breakage
Costs.

23.2
If a Termination Event is other than a breach of a Finance Document, the
Recoveries Management Fee is payable in order to cover the additional
administrative work needed to collect the Debts, and the Client will pay
Breakage Costs if the relevant Termination Event arises within the Minimum
Period or if the Client has not given written notice of not less than the Notice
Period.

24    Recourse
24.1
RBSIF may exercise Recourse in respect of an Ineligible Debt and in respect of
all Debts on or following the occurrence of a Termination Event or the
Termination Date.

24.2
When the Client has paid the Repurchase Price for any Outstanding Debt, the
relevant Debt will vest in the Client.

25    Indemnity
The Client indemnifies RBSIF against Liabilities incurred in relation to any
Finance Document including the costs of establishing title to and collecting
Debts.
26    Continuing rights
26.1
The termination of the Agreement will not affect rights and obligations in
respect of any Debts which were created before the Termination Date including
the accrual of the Discounting Charge and RBSIF’s rights to set off monies or
consolidate accounts.

26.2
These rights and obligations will continue until all monies due under the
Agreement have been paid.

27    Limitation of liability
RBSIF will not be liable to the Client or any Associate for any loss arising as
a result of an unforeseeable event.
28    Variations
In addition to any rights detailed in the Agreement, RBSIF may change:
28.1
the countries in the Approved Territories List at any time by giving notice by
FacFlow;

28.2
the Discounting Charge, Service Charge, Pricing Tariff and any other term of the
Agreement by giving at least 30 days’ notice.








--------------------------------------------------------------------------------

Exhibit 10.1


29    Disclosure of information
The Client authorises RBSIF to communicate with the Client’s Guarantors, banks,
auditors, accountants and other professional advisers in relation to any bank
accounts, financial information, Finance Document or other facility made between
the Client and any member of the Royal Bank of Scotland Group.
30    Novation and assignment
30.1
The Client must not assign or delegate its rights, benefits or duties under the
Agreement without RBSIF’s prior written consent.

30.2
RBSIF may give to anyone any information about the Client or any Finance
Document in connection with any proposed transfer of, or financial arrangement
relating to, any Finance Document. RBSIF may allow another person to take over
any of its rights and duties under any Finance Document.

31    Service of notices
31.1
All consents, notices and other communications must be in writing.

31.2
RBSIF may deliver a communication in person or by post, FacFlow, email or fax to
the Client at:

31.2.1
the contact details last known to RBSIF; or

31.2.2
the Client’s registered office.

31.3
A communication by RBSIF will be deemed given:

31.3.4
if delivered in person, at the time of delivery; or

31.3.5
if by post, on the day after posting; or

31.3.6
if by FacFlow, email or fax, at the time of sending.

31.4
The Client must serve notice in writing to the address of RBSIF detailed on page
1 of the Agreement.

32    Miscellaneous
32.1
A reference to a document is to the document as varied, restated, replaced or
novated.

32.2
The singular includes the plural and vice versa.

32.3
A reference to a statute is to it as re-enacted, amended or replaced from time
to time.

32.4
A reference to RBSIF includes its successors.








--------------------------------------------------------------------------------

Exhibit 10.1


32.5
RBSIF may rely upon any signature, act or communication sent by a person
purporting to be authorized to act on behalf of the Client even if that person
lacked the relevant authority.

33    Law
33.1
If the Agreement is governed by the law of England and Wales, the courts of
England and Wales have exclusive jurisdiction and if the Agreement is governed
by Scots law, the Scottish courts have exclusive jurisdiction to determine any
dispute or claims relating to the Agreement or its formation (including
non-contractual disputes or claims).

33.2
For the benefit of RBSIF the Client irrevocably submits to the jurisdiction of
the relevant courts and irrevocably agrees that a judgment in any proceedings in
connection with the Agreement by those courts will be conclusive and binding on
the Client and may be enforced against the Client in the courts of any other
jurisdiction.








